             Case: 2:20-mj-00139-EPD Doc #: 1 Filed: 02/26/20 Page: 1 of 4 PAGEID #: 1
 AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                               I I     1~          t
                                                                                                                           •   • '. •• 1 ...


                                       UNITED STATES DISTRICT                             COUR1;t;;[1~~}v /D~:,
                                                                     for the
                                                          Southern District of Ohio              ;_02n FEB 26 At4 li: 05
                                                                                                              ••   i_    1:J. 1'-. 1           i       '           I   \_,1'1 l
                In the Matter of the Search of                                                           .,;_; ·1·-[C'.'.I.!   f i"·•. :· ;~, 11' 1'',
USPS Priority Mail parcel 9405 5368 9784 6368 5986 21
                                                                        )
                                                                        )                                  ·,     I 1;,...I\!\ l.'I·,)

                                                                                                        • , · •.i ~     V,,,,,i. ·,• ,'I
                                                                                                                  _··_·11;
                                                                                                                                          V




                                                                                                                                               nn
                                                                                                                                                  ,u       !       •

                                                                                                                                                                   1u:-I, 1•c-,')
                                                                                                                                                               I_ ' i ll
addressed to "MADISON CORRECTIONAL INSTITUTION
JAMAL BRADLEY A509031 P.O. BOX 740 LONDON OH
43140-07 40"
                                                                        )
                                                                        )
                                                                        )
                                                                                 Case No.
                                                                                               2'Qi;?
                                                                                                          •
                                                                                                          II!
                                                                                                                        i~i;
                                                                                                                      .} 1/ij\
                                                                                                                           1~
                                                                                                                    ,;""7 \Ji!                  ·--'J
                                                                                                                                                               "

                                                                                                                                                                                    tQ)
                                                                                                                                                                                      ·.
                                                                                                                                                                                           9
                                                                       )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property
  USPS Priority Mail parcel 9405 5368 9784 6368 5986 21 addressed to "MADISON CORRECTIONAL INSTITUTION JAMAL
  BRADLEY A509031 P.O. BOX 740 LONDON OH 43140-0740"


located in the ___S_o_u_th_e_r_n _ _ District of ______O_h_io_ _ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband , in violation of Title 21, United
  States Code , Sections 841 (a)(1) and 843(b).


           The basis for the search under Fed. R. Cri m. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
               Code Section                                                       Offense Description
               21 U.S.C . 841(a)(1)                Possession with intent to distribute a controlled substance
               21 U.S .C. 843(b)                   Prohibited use of a communication center (U .S. Mail)

           The application is based on these facts:
        As set forth in the attached Affidavit of Postal Inspector Justin D. Koble

           ff   Continued on the attached sheet.
           0                                                                                                  _ _ _ _ _ ) is requested




Sworn to before me and signed in my presence.


Date:


City and state: Columbus, Ohio
    Case: 2:20-mj-00139-EPD Doc #: 1 Filed: 02/26/20 Page: 2 of 4 PAGEID #: 2


                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



IN THE MATTER OF THE SEARCH OF:                               ') • 20 1njl39
                                                Case No.--~- -•- - -- _v____
United States Postal Service Priority Mail
parcel bearing tracking number 9405 5368        MAGISTRATE JUDGE
9784 6368 5986 21 addressed to                  Chelsea M Vascura
"MADISON CORRECTIONAL
INSTITUTION JAMAL BRADLEY A509031
P.O. BOX 740 LONDON OH 43140-0740"

   AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

      I, Justin D. Koble, Postal Inspector, being duly sworn, depose and state as follows:

   1. I have been a U.S. Postal Inspector for the past 5 years, enforcing federal mail and drug
      laws; currently assigned to Columbus, OH. I have received training at the U.S. Postal
      Inspection Service National Training Seminars for mail-related criminal investigations
      and have investigated cases with other federal, state, and local police units.

   2. The U.S. Postal Inspection Service is aware that drug traffickers have been using Priority
      Mail Express, a business-oriented service offered by the Post Office, to transport
      controlled substances and transfer funds , cash or otherwise, to further their enterprises.
      As a result of past investigations and prosecutions, the Postal Inspection Service has
      determined that a number of indicators can be used to identify packages containing
      contraband that have been entered into the Priority Mail Express network. Inspectors
      routinely review shipment documents and Priority Mail Express parcels originating from
      or destined to drug source areas to identify instances where there is a possibility of drug
      trafficking.

   3. This affidavit is made in support of an application under Rule 41 of Federal Rules of
      Criminal Procedure, for a warrant to search for and seize evidence, instrumentalities,
      contraband, and fruits of violations of Title 21 , United States Code, Sections 841(a)(l)
      (manufacturing, distribution, or possession with the intent to manufacture or distribute a
      controlled substance), and 843(b) (unlawful use of a communication facility in the
      commission of a crime), from the Priority Mail parcel bearing United States Postal
      Service (USPS) tracking number 9405 5368 9784 6368 5986 21 (hereinafter, the "Subject
      Parcel"). The information contained in this affidavit is information that I know based on
      my personal training, knowledge, and experience, as well as information obtained from
      other law enforcement agents. This application is being submitted for the specific
      purpose stated above. I have not, therefore, included every fact known to me concerning
      the investigation.

   4. On February 21, 2020, US Postal Inspectors in Columbus, OH identified the Subject
Case: 2:20-mj-00139-EPD Doc #: 1 Filed: 02/26/20 Page: 3 of 4 PAGEID #: 3


   Parcel while reviewing mailing labels associated with a current drug trafficking
   investigation. At that time, the mailing label for the Subject Parcel had been generated
   however the parcel had not been remitted to USPS. USPS records indicate the Subject
   Parcel was first scanned at a USPS mail processing facility in Phoenix, AZ at 2:26 a.m.
   on February 22, 2020, indicating the parcel was most likely deposited into a USPS
   collection box as opposed to being brought into a post office.

5. On February 24, 2020, the Subject Parcel was scanned as "Delivered, PO Box" at the
   London, OH 43140 Post Office. US Postal Inspectors contacted investigators at the
   Madison Correctional Institution for assistance. At the request of US Postal Inspectors,
   an investigator was able to intercept the Subject Parcel at the Madison Correctional
   Institution mail room prior to the parcel being delivered to the inmate.

6. The investigator provided US Postal Inspectors with a photograph of the Subject Parcel.
   The Subject Parcel was observed to be addressed to "MADISON CORRECTIONAL
   INSTITUTION JAMAL BRADLEY A509031 P.O. BOX 740 LONDON OH 43140-
   0740" with a return address of "R AND R ADVISORS LLC 1204 BASELINE RD
   SUITE 106 TEMPE AZ 85283". The Subject Parcel is a manila envelope measuring
   approximately 9" x 12" x 1" and weighing approximately 14 ounces. The Subject Parcel
   is stamped "URGENT LEGAL ACTION! " in two places on the front. $6.30 in electronic
   postage is affixed to the front of the parcel.

7. Your affiant is aware R & R Advisors LLC is a business current! y registered with the
   state of Arizona. R & R Advisors LLC lists 1204 E Baseline Rd, Suite 106, Tempe AZ
   85283 as a current address.

8. Your affiant is aware that beginning in December 2019, US Postal Inspectors in
   Columbus, OH and Phoenix, AZ have seized USPS parcels bearing a return address of
   "BLISS LIFE AND STYLE, 4345 W DUBLIN GRANVILLE RD, DUBLIN OH
   43017". Searches of these parcels have resulted in the seizure of cocaine and fentanyl
   and the identification of $16,600 in US currency. USPS records indicate at least five
   parcels bearing this same return address have been delivered to R & R Advisors LLC,
   1204 E Baseline Rd STE 106 Tempe, AZ 85238 between October 21 , 2019 and the
   present.

9. Your affiant knows from previous training, experience and seizures, the type of electronic
   postage affixed to the Subject Parcel is associated with illegal Dark Web activity. The
   postage meter used to purchase this electronic postage is currently leased by the USPS to
   a shipping company doing business as EasyPost. EasyPost then subleases this particular
   meter to a company doing business as Bitcoinpostage.info. Bitcoinpostage.info sells
   USPS postage in exchange for bitcoin payment allowing users to anonymously purchase
   postage and print mailing labels. The ability to purchase USPS postage using bitcoin, a
   form of electronic currency, is appealing to individuals involved in the sale and
   distribution of controlled substances on dark web marketplaces because it allows for the
   purchase of this postage without having to first convert funds to US currency.

10. The portion of the electronic postage label affixed to the Subject Parcel was found to



                                            2
   Case: 2:20-mj-00139-EPD Doc #: 1 Filed: 02/26/20 Page: 4 of 4 PAGEID #: 4


      have the area which should have indicated "EasyPost" whited out. Your affiant is aware
      of online forums discussing the shipping of controlled substances bought and sold on the
      dark web, caution against utilizing this particular EasyPost account and acknowledge law
      enforcement frequently targets parcels bearing EasyPost postage for seizure. Your affiant
      believes the mailer of the Subject Parcel removed the EasyPost portion of the label in an
      attempt to reduce the likelihood of identification and potential seizure of the parcel by
      law enforcement. Throughout the course of this investigation, this technique has been
      observed on numerous parcels mailed by this particular drug trafficking organization.

   11 . On February 24, 2020, Madison Correctional Institution investigators contacted Officer
        Michael Combs, London Police Department, who is the handler for "Ygor," a drug
        detection dog most recently certified by the Ohio Peace Officers Training Council for the
        detection of marijuana, hashish, cocaine, "crack," heroin, and methamphetamine. K-9
        "Y gor" has had 200 hours of training at Gold Shield Training Kennels, Blacklick, OH, a
        well-established and regarded training facility for police canines. Both in training and
        actual deployments, K-9 "Y gor" has successfully detected narcotics; demonstrating clear,
        positive, aggressive (scratch) alerts, establishing himself as a highly reliable police dog.

   12. The Subject Parcel was hidden among other parcels, and K-9 "Ygor" was allowed to
       search the entire area. Officer Combs concluded that K-9 "Y gor did alert positively to
       the Subject Parcel. Based on that alert, Officer Combs concluded that the odor of one of
       the drugs that K-9 "Y gor" is trained and certified to detect was present.

   13. Based on the information contained herein, your affiant maintains there is probable cause
       to believe the USPS Priority Mail parcel bearing tracking number 9405 5368 9784 6368
       5986 21, the Subject Parcel, contains controlled substances and/or contraband, in
       violation of Title 21, United States Code, Sections 841(a)(l) and 843(b). Based on the
       facts set forth in this affidavit, I submit that there is probable cause to believe that
       controlled substances are being concealed in the parcel, and seek the issuance of a
       warrant to search the parcel for controlled substances to be seized.

                                                    Respectfully submitted,



                                                            . Koble, United States Postal Inspector


                                                      ~
                                                 - ~ ~ - -- -,        2020.




Honorable Elizabeth
UNITED STATES MA




                                                3
